Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 13, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00618-CV


                      MOHAMED ISMAEEL, Appellant

                                       V.

                       AMANY GALAL ALY, Appellee

                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-25046


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed July 29, 2014. On November 5,
2014, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Boyce, Jamison and Donovan.